 21 2DECISIONSOF NATIONAL LABOR RELATIONS BOARD1.All production and maintenance employees employed attheClay & Bailey Manufacturing Company's Kansas City,Missouri,plant, excluding truckdrivers,office clerical em-ployees,professional employees,guards, and all supervisorsas defined in the Act.2.All production and maintenance employees employed attheMorgan Foundry Company's Kansas City,Missouri,plant,excluding truckdrivers,office clerical employees,professionalemployees,guards, and all supervisors as defined in the Act.Upon the results of these elections will depend,in part, ourfinal unit determination.If the employees in group 2 selecta bargaining representative different from that selected bythe employees in group 1,the Board finds that the group 2employees constitute a separate appropriate unit;and in thesecircumstances if the employees in group 1 also select abargaining representative the Board finds that the employeesin group 1 also constitute an appropriate bargaining unit.If the employees in the two groups select the same bargainingrepresentative,the Board finds that together they constitutean appropriate unit. The Regional Director conducting theelections directed herein is instructed to issue a certificationof representatives to the union or unions in the unit or unitswhich may result from the elections.[Text of Direction of Elections omitted from publication.1LEE BROTHERS FOUNDRY, INC.andINTERNATIONAL AS-SOCIATION OF MACHINISTS, DISTRICT LODGE NO. 178,A.F.L.,Petitioner.Cases Nos.10-RC-2305, 10-RC-2306,and 10-RC-2307. July 17, 1953DECISION AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before GilbertCohen, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with these casestoa three-member panel[Members Houston, Styles, andPeterson] .Upon the entire record in these cases,the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organization involved claims to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and(7) of the Act.4.The appropriate units:InCase No. 10-RC-2306, the Petitioner seeks a separateunitofalltoolroom and machine shops'employees at the106 NLRB No 42. LEE BROTHERS FOUNDRY, INC.213Employer's plant in Anniston,Alabama, excluding all otheremployees and supervisors as defined in the Act. In CaseNo. 10-RC-2307,the Petitioner requests a separate unit ofallmaintenance employees,excluding all other employeesand supervisors.InCase No.10-RC-2305,thePetitionerseeks a separate unit of all shipping and receiving employeesand supply room employees,with the same exclusions. ThePetitionerurges,however,that if the Board finds theseseparate units inappropriate,itiswilling to represent theemployees covered by the separate petitions in a single unit.The Employer contends that only an overall production andmaintenance unit, which would include the employees for whomthe Petitioner seeks separate representation,as well as thefoundry and smelting employees and all production clerks, isappropriate.There is no history of collective bargaining atthe Employer's plant.The Employer,who is engaged in the manufacture and saleof brass and bronze fittings and castings at its Anniston plant,employs approximately 600 employees in 7 buildings in whichtheEmployer's operations are conducted.Except in minorrespects,there is one policy as to wages, vacations,bonuses,holidays,group insurance,and general plant operation for allemployees.Case No. 10-RC-2306: ThePetitioner requests a unit of alltoolroom and machine shop employees,including toolmakers(machinists),machine operators(tapping, screw,sweat-fitting,turrent lathe,drillpress,tool grinder, production lathe,production machine, plug screw,bushing, and automatic plugmachine operators),setupmen, assemblers,and helpers(riddlemen),butwould exclude a plant clerk and all otheremployees and supervisors as defined in the Act.The Employer operates two machine shops which are locatedin separate buildings.Each machine shop is under the super-vision of a machine shop foreman who is directly responsibleto the machine shop superintendent.All the employees in therequested unit are promoted from jobs within the machineshops, are listed on the machine shop seniority list and payroll,and do not interchange with employees from other depart-ments. Most of these employees receive the same wage rates.Machine shop No. 1 consists of the toolroom and the valve,tapping machine,sweat-fitting, turret lathe, and tool grindingdepartments. There are 3 machinists and 4 junior machinistsin the toolroom who are supervised by the machine shopforeman.' The machinists,who possess greater skills thanthe junior machinists and accordingly receive a higher rateof pay, make all the necessary tools for the Employer. Themachine operators, of which there are approximately 26, workin the tapping machine,sweat-fitting,and turret lathe depart-ments under the supervision of their respective departmentforemen, and are assigned to the same machines each day.1It appears that one of the machinists occasionally performs milling machine operations onpatterns sent to the machine shop from the pattern shop. 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe tool grinders,who are under the same supervision as thetoolroom employees,are required to grind reamers and boxtools to specific degrees of clearance.The assemblers, ofwhich there are 10, work in the valve department under theimmediate supervision of the valve department foreman andassemble the various parts which go into the Employer'sproduct.Themachine shop helpers or riddlemen shuttleproducts on the riddle to the machine operators in the tappingand sweat-fitting departments,assist the operators in fillingtheirmachines, and devote all their time to machine shopduties.Machine shop No. 2 consists of 3 plug screw machineoperators,7 tapping machine operators,3bushing machineoperators,1plugmachine operator,and approximately 4helpers. All these employees are supervised by the machineshop foreman in charge of machine shop No. 2. The toolroomand machine shop employees are separately and commonlysupervised,do not interchange with employees inotherdepart-ments, receive their training in the machine shops, and arepromoted within the machine shops. On the basis of the entirerecord in this proceeding, and in view of the fact that there isno history of collective bargaining on a broader basis, wefind that the toolroom and machine shop employees constitutea homogeneous,readily identifiable,and functionally coherentgroup of employees possessing a sufficient community ofinterest separate from that of the other employees to warrantthe establishment of a separate bargaining unit.'There remains for consideration,however, the unit place-ment of the plant clerk in machine shop No. 1 and the setupmen. The Petitioner contends that the plant clerk should beexcluded from the unit because his interests lie with the mainofficeclerks.TheEmployer urges that the plant clerkshould be included.The plant clerkkeeps records of all weightswhich are shipped into machine shop No. 1 and records theamount of materials produced there. He performs those dutiesexclusively in that shop.Under the circumstances,we findthat the duties and interest of the plant clerk are sufficientlyalliedwith those of the machine shop employees to warranthis inclusion in the unit.The Petitioner also contends that the foremen of the variousdepartments in the machine shops are setup men and shouldbe included in the unit. However,the record discloses thatwhile these individuals assist the other employees in settingup the machines,they are classified as foremen and possessthe authority to hire and discharge. We therefore find that thesetupmen are supervisors and we shall exclude them fromthe unit.Accordingly,we find that all toolroom and machine shopemployees,including toolmakers(machinists),machine opera-tors(tapping, screw,sweat-fitting, turret lathe, drill press,toolgrinder,production lathe, productionmachine, plugscrew, bushing, and automatic plug machine operators),2See Owens-Corning Fiberglass Corporation, 81 NLRB 441 LEE BROTHERS FOUNDRY, INC.215assemblers, helpers (riddlemen), and the plant clerk, excludingall other employees, the setup men, and all other supervisorsas defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section9 (c) of the Act.Case No. 10-RC-2307: In this case, the Petitioner requestsa unit of all maintenance employees, including millwrightsand their helpers, general repairmen, miscellaneous main-tenance men (carpenters), the maintenance truckdriver, elec-tricians, welders and their assistants, and laborers and helperspermanentlyassignedto the maintenance department.The maintenance department is under the supervision of amaintenance superintendent and is located in a separatebuilding. The millwrights, of which there are 3, maintain andrepair the plant machinery. Two of the millwrights are respon-sible, together with their helpers, for the maintenance of themachinery in foundries No. 1 and No. 2, respectively, andspend approximately 90 percent of their time at those opera-tions.The third millwright, with the assistance of 5 helpers,maintains and repairs the machinery in the remainder of theplant, and also devotes the major portion of his time outsidethe physical location of the maintenance department. Whileengaged in work outside the maintenance department, themillwrights and their helpers are under the supervision of themaintenance department superintendent although they areinstructed as to what work must be done by the foremen ofthe departments in which their services are required. Themillwrights and their helpers are trained in the maintenancedepartment, own their hand tools, report each morning to thatdepartment at the start of their shift, and do not interchangewith employees in other departments. The general repairmenrepair and keep up the buildings and grounds, and maintainthe fences and road shoulders. The miscellaneous maintenancemen, like the general repairmen, maintain the buildings andgrounds. They also do carpentry work, and spend a portion oftheir timemaking flasks in the maintenance department.These employees are supervised by the maintenance depart-ment superintendent, report to that department each morningwhere work assignments are made, and do not interchangewith employees in other departments. The maintenance truck-driver performs some shipping work at the loading dock, butspends about 60 percent of his time working in and for themaintenance department. This individual is supervised by themaintenance department superintendent, reports for work eachmorning to that department, and is not interchanged withemployees in other departments. There are 2 electricians whoat present are being trained in that job classification by themaintenance department superintendent. These employeeswill perform general electrical repairs and will install electri -cal equipment in the plant. While 98 percent of their time willbe consumed in working outside the maintenance department,they will be under the supervision of the maintenance depart-ment superintendent. There is 1 welder and an assistant underthe supervision of the maintenance department superintendent 21 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho spend about 50 percent of their time performing weldingoperations throughout the plant.The 2 laborers and helpers,who are ultimately supervised by the maintenance departmentsuperintendent,assist themiscellaneousmaintenancemeninmaintaining the buildings and grounds,and are at timesassigned to assist in other departments.These employeesreport each morning to the maintenance department.The Board has been reluctant to sever a maintenance group,such as that requested in this case by the Petitioner, from apreexisting production and maintenance unit, where to do sowould disrupt stable collective-bargaining relations on abroader basis.However,where, as here, there is no collective-bargaining history on a broader basis, we have found that areadily identifiable,homogeneous group of maintenance em-ployees, similar to those involved herein,possesses a sufficientcommunity of interest separate from that of the productionemployees to warrant their separate representation.Accord-ingly,we find that the maintenance department employeesconstitute a unit appropriate for the purposes of collectivebargaining. 3We find that a unit of all maintenance employees,includingmillwrights and their helpers, general repairmen,miscel-laneous maintenance men (carpenters),the maintenance truck-driver, electricians,welders and their assistants,andlaborersand helpers permanently assigned to the maintenance depart-ment, excluding all other employees and supervisors as definedin the Act,constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b) of the Act.Case No. 10-RC-2305: The Petitioner seeks a unit of allshipping and receiving employees and supply room employees,including packers,testers, checkers,inspectors,and truck-drivers-shipping clerks, but excluding plant clerks in theshipping department and all other employees and supervisorsas defined in the Act.The Employer contends that if such aunit is found appropriate the plant clerks in the shipping de-partment should be included.The shipping department, which occupies a portion of abuilding in which the machine shop No. 1 is located,consistsofinspectors,testers,checkers,packers, truckdrivers-shipping clerks, and plant clerks.These employees are underthe supervision of the shipping department foreman, do notinterchange with employees in other departments,and appearon the shipping department seniority list and payroll. Theinspectors check the fittings by visual examination to determinewhether they are acceptable for shipment to the Employer'scustomers.The testers, who interchange with the inspectors,test fittings for any unusual burrs and grind them off. When anitem is defective,the testers send it to the machine shop fore-man for further processing.The checkers count the number ofitems necessary to fill the orders, and the packers preparethe items for shipment. Upon completion of the packing3Borden's Soy Processing Company, 88 NLRB 1208;Hotpoint,Inc , 85 NLRB 485. FRANCES H. LEGGETT AND COMPANY217process, the truckdrivers-shipping clerks convey the orders tothe foundry where a scale is available for weighing the shipment.The shipment is checked by the drivers and then is transportedby truck to a railroad depot. An assistant receiving clerk, whoassiststhe receiving clerk, a conceded supervisor, works inthe supply room and records the receipt of all materials whichcome into the plant.Inview of the units found appropriate above, the shippingdepartment employees are the only production employees whoremain unrepresented, other than the foundry employees whomwe traditionally find to constitute a separate appropriate unit.Accordingly, we find that the employees herein sought are inthenature of a residual unit, and that as such, they may beaffordedan opportunity to select separate representation,particularly in the absence of any bargaining history on abroader basis.The unit placement of the plant clerks in the shipping depart-ment is in dispute. The Petitioner contends that these em-ployees should be excluded from the unit because their interestsare not allied with those of the shipping and receiving em-ployees.The Employer contends otherwise. The two plantclerks work in the shipping department. One clerk maintainsrecords of shipments which leave the plant and is supervisedexclusively by the shipping department foreman. The otherclerk keeps records of production and, while he is located inthe shipping department, he is supervised by both the shippingdepartment foreman and the production foreman. As theinterests and duties of these employees appear to be alliedwith those of the shipping and receiving employees, we shallinclude them in the unit.Accordingly, we find that all shipping and receiving em-ployees and supply room employees, including packers, testers,checkers, inspectors, truckdrivers-shipping clerks, and plantclerks, excluding all other employees and supervisors as definedin the Act, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.[Text of Directionof Electionsomitted from publication.]FRANCES H. LEGGETT AND COMPANYandINDUSTRIALUNION OF MARINE AND SHIPBUILDING WORKERS OFAMERICA, CIO, PetitionerandLOCAL 676, INTERNA-TIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, AFLandLOCAL 56, AMALGAMATED MEAT CUTTERS ANDBUTCHER WORKMEN OF NORTH AMERICA, AFL. CaseNo. 4-RC-1974. July 20, 1953DECISION AND ORDERUpon a petitionduly filed,a hearing was held before a hearingofficer of the National Labor Relations Board. The hearing106 NLRB No. 37.